Citation Nr: 1519036	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  02-15 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty as a cadet in the U.S. Coast Guard Academy from June 1974 to January 1975 and in the U.S. Navy from August 1978 to May 1981.  He also participated in the Naval Reserve Officers Training Corps (NROTC) while attending the University of Texas in Austin after his January 1975 resignation from the Coast Guard Academy.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In September 2003, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.  In April 2005, the Board reopened the claim for a lumbar spine condition and remanded the issue for further development.

The Veteran's service treatment records from his period of service while at the U.S. Coast Guard Academy have been found to be unavailable.  See July 2011 Formal finding on the Unavailability of Service Treatment Records.  In cases where records once in the hands of the government cannot be located, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The following analysis has been undertaken with this heightened duty in mind.

The Board last remanded the claim for further development in May 2013 and is satisfied that there has been substantial compliance with the remand directives. Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The most probative evidence weighs against a finding that the Veteran's currently diagnosed lumbar spine disability is related to any aspect of his military service.

CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The duty to notify was satisfied in a June 2005 letter to the Veteran and the claim was subsequently readjudicated, most recently in a January 2014 supplemental statement of the case.  

The duty to assist has also been satisfied.  The Veteran's service treatment records, post-service medical records and lay statements from the Veteran are in the claims file and were reviewed in connection with his claim.  The Veteran has not identified any additional outstanding evidence in this matter that could be used to substantiate his service connection claim.

In December 2013, the Veteran was afforded a VA examination and opinion which is adequate to decide the claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.

II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet.App. 247 (1999).  For chronic diseases listed in 38 C.F.R. § 3.309(a), including arthritis, the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within one year from the date of separation from service. 

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

The Veteran alleges that he injured his lower back during the summer of 1976 while participating on a NROTC summer cruise.  He asserts that NROTC summer cruises are considered active duty sessions.  See September 2003 hearing transcript.  He has also submitted a number of statements from friends who knew him before and after the cruise and who maintain that the Veteran's back was severely injured upon his return from the summer cruise.  

The record does indicate that the Veteran was assigned to the U.S.S. BRISTOL COUNTY during the summer of 1976.  The Board notes that this period has not been verified as active duty service.  However, as detailed below, the Board finds that the preponderance of evidence weighs against a finding that the Veteran's currently diagnosed back condition is related to either his alleged back injury in the summer of 1976 or any aspect of his verified active duty military service.

A review of the Veteran's available service treatment records does not indicate any complaints, treatment, or diagnoses related to a back condition.  The Veteran's August 1973 Report of Medical Examination reflects normal clinical findings for the spine and other musculoskeletal, and no back condition is noted in the report.  In Report of Medical History forms dated August 1973 and January 1975, the Veteran denied having a history of recurrent back pain.  A September 1976 Report of Medical Examination conducted while the Veteran was in his NROTC program - and which was conducted shortly after the Veteran's alleged injury on his summer cruise - reveals normal clinical findings for his spine; no back condition was noted on the examination report.  In his September 1976 and September 1977 Reports of Medical History, the Veteran also denied having a history of recurrent back pain.  

The Veteran's September 1977 pre-commissioning physical examination report reflected normal clinical findings for his spine.  Treatment records dated in January 1980 reflect that the Veteran was involved in a motor vehicle accident.  He complained of pain to the left side of his neck and left leg.  However, no complaints or medical findings related to any lumbar spine condition were noted in the reports.

In his April 1981 Report of Medical History, the Veteran again denied having a history of recurrent back pain.  His April 1981 separation examination notes a finding of polyarthralgia of the hands, elbows and shoulders bilaterally.  However, no abnormal spine or back condition is noted on the examination report.

Post-service private and VA treatment records reflect the Veteran's complaints of back problems.  However, the evidence of record does not establish that the Veteran's back pain is related to or aggravated by active duty service.  A September 1998 statement from the Veteran's private doctor notes that the Veteran sought treatment for the onset of severe back pain which he experienced in May 1998.  The doctor relates that the Veteran sought treatment and was diagnosed with a pinched sciatic nerve.  He was later examined by the doctor in July 1998 for severe back pain and was referred to a VA hospital for further care. 

An October 1999 radiographic report reflects minimal degenerative joint disease changes involving the thoracolumbar areas.  There was minimal anterior displacement of the L5 over S1.  Further, posterior lysis was seen involving the posterior element of L5.  A March 2000 computer tomography (CT) scan of the Veteran's lumbar spine revealed bilateral pars defects at the L5 level consistent with spondylolisthesis.  There were minimal degenerative changes noted throughout the lumbar spine.  Further, mild diffuse disc bulges were seen at the L3-4 levels without evidence of central canal or neural foraminal canal narrowing.  An impression of bilateral spondylolysis was noted at the L5 level without evidence of significant spondylolisthesis.  An April 2000 radiographic report of the Veteran's lumbar spine revealed normal alignment without evidence of fracture or significant degenerative change.  The lumbar spine was noted to be normal.  In an August 2000 treatment record, the Veteran complained of chronic back pain for the past 20 years.  

In February 2008, the Veteran was afforded a VA examination where he was diagnosed with bilateral spondylolysis at the L5 level with minimal spondylolisthesis of L5 on S1.  In February 2011, the Board determined that the VA examiner's opinion was inadequate because he did not appropriately consider lay statements in the record.  Subsequent VA medical opinions in April 2011, January 2013 and August 2013 were also determined to be inadequate for the same reason.

The Veteran submitted an April 2013 statement from a private doctor in support of his claim.  In the opinion, Dr. S.A.M. opined that he could not rule out that the Veteran's lower lumbar spine disorder was aggravated during active duty service.  He cited lay statements indicating that the Veteran displayed significant pain behavior during active service from August 1979 to 1981.  He also noted that the Veteran was involved in a motor vehicle injury accident in January 1980 while serving on active duty.  Dr. S.A.M. stated that it is at least as likely as not that the Veteran's lower lumbar spine disorder was aggravated resultant to this accident.  Dr. S.A.M. also opined that it is at least as likely as not that the injury suffered during the midshipman summer cruise of 1976 was aggravated by the injury suffered by the Veteran and that the arthritis of the spine the Veteran suffered from was aggravated by his active duty service.  Further, he stated that the Veteran was diagnosed by VA physicians to have bilateral pars defects at L5 with minimal anterior listhesis which can be referred to as congenital spondylolysis at L5.  Dr. S.A.M. could not rule out that the Veteran's condition was the result of trauma from an injury incurred during the Veteran's 1976 midshipman's cruise.  Further, he concluded it was at least as likely as not that the Veteran's degenerative disc disease of the lumbar spine had its onset during active service and occurred as a superimposed injury or disease related to the Veteran's diagnosed bilateral L5 pars defects with anterior listhesis (or congenital spondylolysis at L5).

Pursuant to the Board remand, the Veteran was afforded a VA examination in December 2013, after which the VA examiner provided an opinion on the etiology of the Veteran's claimed back condition.  The examiner noted that the Veteran stated that he initially injured lumbar spine in the summer of 1976 while on a midshipman cruise when he lost his footing and fell backwards on a large piece of equipment.  He stated that he struck his lower lumbar spine and was "bent over backwards."  He stated that he "felt and heard a crack" in his lumbar spine at the time of the accident.  He stated that he felt numbness and pain immediately in the lower lumbar spine.  

The VA examiner also noted the Veteran's 1980 motor vehicle accident, as well as the Veteran's reports of sustaining a concussion and cervical spine injury.  Further, the examiner noted injuries to the Veteran's back post-service in May 1998 and January 1999.  He noted the Veteran's complaints of profound cervical, thoracic, and lumbar spine pain.  Following an examination, the Veteran was noted to have diagnoses of degenerative L5 spondylolysis, degenerative Grade I lumbar spondylolisthesis, mild degenerative anterior wedge deformity at T11-T12, and spondylosis of the lumbar spine (AKA degenerative disc disease, osteoarthritis).

The December 2013 VA examiner provided an extensive opinion and rationale in which he concluded that the Veteran's diagnosed lumbar spine conditions were not related to service.  

Initially, the VA examiner concluded that the Veteran's claimed back injury was less likely than not (less than 50 percent probability) incurred in, or caused by, the in-service January 1980 motor vehicle accident.  The examiner stated that the service treatment records did not describe thoracic or lumbar spine pain associated with the accident.  Additionally, there were no service treatment records regarding thoracic or lumbar spine pain at any time following the motor vehicle accident.  The separation Report of Medical History and Report of Medical Examination in April 1981 demonstrated no subjective complaints or objective medical findings that suggested the presence of any thoracic or lumbar spine pathology.

The VA examiner also addressed the positive April 2013 opinion from the Veteran's private doctor, stating that the doctor's inability to rule out causality did not determine causation.  Further, the VA examiner stated that the April 2013 private doctor did not provide any medical justification for his opinions.  He noted that several studies have done in the past two decades in regards to the association of lumbar spondylolysis with low back pain.  The VA examiner stated that "any demonstration of an association is controversial at best.  The vast majority of these studies demonstrate that there is no association of low back pain to the presence of lumbar spondylolysis."  Further, the VA examiner stated that these studies demonstrated that lumbar spondylolysis is frequently a naturally occurring degenerative process occurring in approximately 3 to 6 percent of the American population.  He went on to state that there was a common misconception amongst many physicians that the majority of cases of spondylolisthesis are due to a congenital defect.  However, this has been generally disproven by radiographic studies of newborn infants.  Additionally, the VA examiner noted that multiple studies have also demonstrated that spondylolysis is generally considered to result from mechanical stress caused by repetitive loading rather than a single traumatic event, and was therefore a degenerative process.

In regards to the mild anterior wedge deformity shown at the T11 and T12 vertebrae, the VA examiner stated there were two primary etiologies for this radiographic finding in the Veteran's records.  The first was due to a traumatic injury.  The VA examiner stated that traumatic anterior wedge compression fractures are the product of an axial load and a ventrally oriented bending moment (i.e. hyperflexion and compression injury) resulting in a flexion deformity with the ventral height less than the dorsal height of the vertebral body.  The VA examiner stated that the second etiology was due to remodeling of the vertebral bodies due to either degenerative changes or osteoporosis.  In reviewing the Veteran's description of the mechanism of injury in both the midshipman cruise incident of 1976 (extension type injury) and the motor vehicle accident of 1980 (lateral or rotational type injury), the VA examiner concluded that neither of these events is consistent with a mechanism of injury that would cause a hyperflexion and compression component.  Further, the VA examiner noted that there was no documented event or injury during military service with a hyperflexion and compression mechanism of injury that would cause a traumatic anterior wedge deformity to the thoracic spine.

Therefore, the December 2013 VA examiner concluded that the Veteran's present conditions occur as a chronic process from "wear and tear" and are also part of the normal aging process of the spine.  There was no record of a significant lumbar spine injury and no objective evidence of a chronic recurrent back problem or residual lumbar spine pathology documented in the service treatment records at any time between 1975 and 1981.  For this reason, the VA examiner concluded that the claimed conditions of the lumbar spondylosis, L5 spondylolysis (and associated grade 1 spondylolisthesis), and the mild T11-12 anterior wedge deformity were less likely than not (less than 50 percent probability) incurred in, caused by, or aggravated by the Veteran's claimed in-service injuries.

The VA examiner stated there was no objective medical evidence to support the claim that the L5 spondylolysis (AKA bilateral pars defect) was due to a congenital defect.  Furthermore, the VA examiner concluded that it was less likely than not (probability of less than 50 percent) that the L5 spondylolysis noted in the Veteran's medical records was aggravated or exacerbated by the claimed in-service injuries.

Similarly, the VA examiner stated there was no objective medical evidence to support the claim that the anterior wedge deformity of T11 and T12 is related to the L5 spondylolysis (and associated grade 1 spondylolisthesis).  As such, the VA examiner concluded that it was less likely than not (probability of less than 50 percent) that the mild anterior wedge deformity of T11 and T12 occurred as a superimposed injury or disease, and was related to the Veteran's diagnosed L5 spondylolysis.

The VA examiner noted the lay statements in the Veteran's record in support of his claim from friends who contend that the Veteran's back condition was due to service.  The VA examiner stated that assuming that these statements are in fact correct, they still contradict the objective evidence that there is no record of a significant lumbar spine injury and no objective evidence of a chronic recurrent back problem or residual lumbar spine pathology documented in service treatment records at any time between 1975 and 1981.  The VA examiner further stated that each of these lay statements were written approximately 30 years after the alleged injury and rely on recollection of distant events.  The VA examiner concluded these statements were therefore unreliable as form of medical evidence.

The Board finds the December 2013 VA examiner's opinion is entitled to significant probative weight.  This opinion was provided following examination of the Veteran and a thorough review of the claims file.  The examiner addressed the Veteran's assertion as to the origin of the disability (and his report of continued back pain), and provided a painstakingly detailed rationale for the conclusions reached based on the record, the examination findings, and references to supporting medical literature.  Monzingo v. Shinseki, 26 Vet. App. 97 (2012).  Further, the VA examiner directly rebutted contentions made in the April 2013 private doctor's opinion in support of the Veteran's claim.  As such, the April 2013 private doctor's largely conclusory opinion in support of the Veteran's claim is afforded less probative weight than the December 2013 VA examiner's opinion.  See Bloom v. West, 12 Vet. App. 185 (1999).  

Since degenerative arthritis is a chronic condition, a nexus to service may be shown by chronicity at the time or continuity of symptomatology.  38 C.F.R. § 3.303.  However, the Veteran's service treatment records do not establish a combination of manifestations sufficient to identify the disease entity of arthritis.  There is no diagnosis of arthritis of the lumbar spine during service.  In addition, the probative evidence of record does not establish continuity of symptomatology for degenerative arthritis in lieu of medical nexus.  

The Board acknowledges the statements made by the Veteran and his friends in support of his claim that the Veteran's current back condition is related to his military service.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, lay witnesses such as the Veteran's friends are competent to describe the Veteran's symptoms.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In addition, lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as evidence by the conflicting medical opinions discussed, the back disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007). 

Further, the Veteran's assertions of continuity of symptoms of back pain that began in service are contradicted by the contemporaneous medical evidence of record, namely the April 1981 separation examination which showed normal clinical findings for the Veteran's spine.  Further, the Veteran's April 1981 Report of Medical History notes that he specifically denied a history back trouble of any kind.  The Board finds particularly probative the September 1976 Report of Medical Examination which reflected a normal clinical finding for the Veteran's spine shortly after his alleged back injury during his NROTC summer cruise in 1976.  Further, in the September 1976 Report of Medical History, the Veteran specifically denied a history of back trouble.  As such, the Veteran's current statements alleging a continuity of back symptoms are afforded little to no probative weight because they directly contradict statements he made during active duty service and shortly after the period in which he claimed to have injured his back.
  
In sum, the Board finds that the preponderance of the evidence is against the Veteran's claim seeking service connection for a lumbar spine disability.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Entitlement to service connection for a lumbar spine disability is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


